 DEAN SELLERSDean'Sellers,Inc.andAutomotiveSalesmen'sAssociiation(A.S.A.),affiliatedwithSIUNA,AFL-CIO. Case 7-CA-6639February 5, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn September 13, 1968, Trial Examiner LouisLibbin issued his Decision in the above-entitledproceeding, finding that Respondent had engaged incertainunfair labor practices and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief.The General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in thecase,' including Respondent's exceptions and brief,and the General Counsel's answering brief, andherebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner, with themodifications noted below.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order the'Respondent's request for oral argument is denied as in our opinion therecord, includingRespondent'sexceptions and brief,and the GeneralCounsel's answering brief,adequately presents the issues and positions ofthe parties.'The record reveals that the Trial Examiner's Decision contains certainerrors,which are hereby corrected Section I of the Findings of Factshould read,in place of"calendar yearof 1937 . ," "calendar year of1967"; III, A, 1, should read, in place of "February 22, 1968"January 22, 1968.11We adopt the Trial Examiner's finding that Respondent violated Section8(a)(5) and 11) of the Act on and after February 29, 1968 However, we donot adopt his further finding, with regard to the remedy,that Respondenthas failed to engage in any good-faith bargaining since January23, 1967The Union certification year expired on December 20, 1967. The chargewas filed on March 15, 1968 The complaint alleges violation of the Act onFebruary 29, 1968 Under Section 10(b) of the Act, events occurring beforeSeptember 15, 1967 cannot be proved as independent violations of the Act.Since we do not find that Respondent deprived the Union of the protectionafforded by the certification period, we find no reason to extend thecertificationyearWe therefore do not adopt the Trial Examiner'srecommendation that the certification year be extended for 11 months, andamend his Recommended Order by deleting the final sentence ofparagraph 2(a)311Recommended Order of the Trial Examiner, asmodified below, and orders that Respondent, DeanSellers, Inc., Detroit,Michigan, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASELouis LIBBIN, Trial Examiner: Upon charges filed onMarch 15, 1968, by Automotive Salesmen's Association(A.S.A.), affiliated with SIUNA, AFL-CIO, herein calledtheA.S.A. or the Union, the General Counsel of theNationalLaborRelationsBoard,by the RegionalDirector forRegion 7 (Detroit,Michigan), issued acomplaint, dated June 28, 1968, against Dean Sellers,Inc., herein called the Respondent.With respect to theunfairlaborpractices,thecomplaintalleges,andRespondent's answer denies, that at all times on and afterFebruary23,1968,Respondent refused to bargaincollectivelywithA.S.A.astheexclusivecollective-bargaining representative of all the employees ina specified appropriate unit in violation of Section 8(a)(5)and (1) of the Act.Pursuant to due notice, a hearing was held before me atDetroit,Michigan on August 5, 1968. All parties appearedby counsel, and were given full opportunity to participatethereinOn August 26, 1968, I received from the GeneralCounsel and Respondent briefs which I have fullyconsidered.For the reasons hereinafter indicated, I find thatRespondent violated Section 8(a)(5) and (1) of the Act.Upon the entire record in the case,' and from myobservation of the witnesses while testifying under oath, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent Dean Sellers, Inc., a Michigan Corporationwith its office and place of business in Detroit, Michigan,is engaged in the retail sale and servicing of automobilesand related automotive products. During the calendar yearof 1937, a representative period, Respondent received atitsDetroit,Michigan location goods and materials, valuedin excess of $50,000, directly from points located outsidetheStateofMichigan;duringthesameperiod,Respondent obtained gross revenues in excess of $500,000from the sales of automobiles and trucks at its place ofbusiness in Detroit, Michigan.Upon the above undisputed facts, I find thatRespondent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the record shows, and I find,thatAutomotiveSalesmen'sAssociation(A.S.A.),affiliated with SIUNA, AFL-CIO, the Union herein, is alabor organization within the meaning of Section 2(5) ofthe Act.'Certain errors in the transcript have been noted and corrected.174 NLRB No. 56 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESThe issues in this proceeding are (1) whetherRespondent's conduct on and since February 29, 1968,constitutes a refusal to bargain in violation of Section8(a)(5) and (1) of the Act; and (2) whether, if the firstissueisresolvedagainstRespondent,thenormalcertification year during which the Union's certification isimmune from attack should be extended.A. The Refusal toBargain1.The appropriateunit andthe Union'srepresentativestatus thereinPursuanttoan election conducted by the Board'sRegionalDirector inCase 7-RC-7463,AutomotiveSalesmen'sAssociation(A.S.A ),Independent,wascertifiedby the Board on December 20, 1966, as theexclusivecollective-bargainingrepresentativeofRespondent's employees in a unit of all new and used carand trucksalesmen,excluding office clerical employees,guards, and supervisors as defined in the Act, and allotheremployees. InOctober 1967,A.S.A.becameaffiliatedwith Seafarers' International Union of NorthAmerica,AFL-CIO,hereincalledSeafarers,andthereupon filed petitions with the Board to amend itscertification to reflect this affiliation (7-AC-16 et al). Aconsolidatedhearingon said petitions was held onJanuary 1, 3, 4 and 5, and on February 22, 1968.Thereafter, on February 9, 1968, the Board'sRegionalDirectorissuedhisDecisionandAmendment ofCertification, in which he found that the "affiliation withthe Seafarers caused no loss of identity of the certifiedA.S.A." and that the affiliated A.S.A. was but "acontinuationof the certified A.S.A.," and granted thepetitionstoamend the certification to reflect thisaffiliation.In its answer to the Complaint, Respondent denies theallegationthat A.S.A. has at all timesbeenand still is theexclusivebargainingrepresentative of the unit employees,"for the reason that the majority of the present membersof the CertifiedBargainingUnit do not wish to berepresented by ASA." At the opening of the hearing, theTrialExamineraskedRespondent'scounsel,JonDesenberg, what hispositionwas in this regard. Counselthereupon stated, "our position is that the Union atpresent does not have the majority nor did they have themajority at the time any of the acts mentioned in thecomplaint took place,nor atthe time the charge was filedor the complaintissued."However, Respondent adducednot one iota of evidence to support this position.' Indeed,itdid not even adduce any evidence on which it might relyfor the purpose of entertaining a good faith belief thatsuch was thecase.And Respondent's counsel makes nomention of his position in this respect in his brief.Ifind, as alleged in the complaint, that the unit forwhich A.S.A was certifiedisanappropriate unit forpurposes of collectivebargainingwithin the meaning ofSection 9(b) of the Act. I further find, as alsoalleged inthe complaint, that at all timessinceDecember 20, 1966,A.S.A. has been, and stillisandcontinues to be, theexclusive representative of all the employees within saidappropriate unit for the purposes of collectivebargaining'Any possible numerical loss of majority after February 29, 1968, is inany event found to be attributable to Respondent's unlawful refusal tobargain,infra,and hence invalid.in respect to rates of pay, wages, hours of employment, orother conditions of employment, within the meaning ofSection 9(a) of the Act.2 Sequence of events'On January 23, 1967,° Duane Ashley, attorney forA.S.A.,wrote a letter to Respondent, referring toA.S.A.'s certification and requesting Respondent to begincollective bargaining with A.S.A. "on February 7, 1967 at10:00 a.m." The letter also requested Respondent "toindicateyourintendedcompliancewiththeaforementioned request, in writing, by January 30, 1967,"after which "you will be informed of the place at whichthe bargaining will be held." This letter was sent byregisteredmail, with the return receipt showing deliveryon January 25.Attorney Ashley received a reply letter, dated February1, 1967, from Respondent's Controller, Robert B. Sellers,advising Ashley to contact Respondent "in person" at itsplace of business in Detroit, Michigan. Ashley thereupontelephoned Respondent's office to speak to Robert Sellerson two occasions but was unable "to reach him." RobertSellers never returned Ashley's calls despite the fact thaton each occasion he left a message requesting a returncall.Ashley thereupon sent a reply letter, dated February10, 1967, and addressed to Robert Sellers' attention atRespondent's place of business, in which he recounted hisunsuccessful attempts to reach Robert Sellers by telephoneand advised that "if the intent of your letter was toindicate that you are willing to negotiate with therepresentative of yottr employees, please contact the writerso that we may work out a date and time that the Unionrepresentatives can meet at your dealership.'After almost a month had elapsed without receiving areply to his February 10 letter, Ashley, on behalf ofA.S.A., filed with the Board's Regional office on March6, 1967, a refusal-to-bargain unfair labor practice chargeagainst Respondent in Case 7-CA-5961. About this pointinMarch 1967, Fred George became secretary of A.S.A.and took over collective bargaining responsibilities withrespect to Respondent.On March 21, 1967, George telephoned Respondent atits dealership and asked the operator to be connected withDean Sellers. The person who answered identified himselfas Robert Sellers and stated that he was in charge of thedealership.When George introduced himself, he was toldby Robert Sellers to contact Respondent's attorney, JonDesenberg, for any negotiating dates.Immediately after this conversation, George telephonedDesenberg's law office and spoke with Desenberg himself.George introduced himself by name and title and statedthat he "was calling for a negotiation date to be set forthepurposesofnegotiating"acollective-bargainingagreement for the employees at Dean Sellers. Desenberg'sresponse was that A.S.A. had filed a refusal-to-bargaincharge against Dean Sellers and that he would notnegotiateunless this charge "were dropped." Georgereplied that he would have to consult with the A.S.A.'Unless otherwise indicated, the findings in this section are based oncredited evidence and testimony which is either admitted or undemed'Evidence pertaining to events occurring prior to September15, 1967,were offered and received for background purposes.'Respondent'sAttorneyDesenberg testified on direct examination thatno response was received to Robert Sellers' letter of February 1 Howeveron cross-examination, he qualified his answer by testifying that there wasno "follow-up contact"between "the union and Mr. Sellers to which I wasa party " Robert Sellers was not called as a witness and did not testify. DEAN SELLERSboard members and Attorney Ashley about withdrawingthe unfair labor practice charge, andthatDesenbergwould be notified.'George immediately consultedwithAshleyandA.S.A.'s boardmembers.Theydecided that it would bebetter to withdraw the charge and negotiate than to gothrough with an unfair labor practice proceeding. Thecharge was thereupon withdrawn. ,On March 28,1967, George telephoned Desenberg andrequested that a date for negotiations be set. A tentativedate of April 11, 1967, was set.On that date George forthe first time met withAttorneyDesenberg in the latter'soffice.Noone else was present. After remarking on theabsence of Desenberg's principals, George gave Desenbergtwo copiesof A.S.A'snoneconomic proposals. One copywas for Desenberg,and the other copy was for Sellers.Desenberg said they would like to read it over and if therewere any questions about it they would be answered in acounterproposalwhich wouldbe submitted to George.They talked "a little"about the noneconomic proposalsand discussed"most of our ground rules" for negotiation.Itwas a short meeting of not more than one hour andendedwith the understanding that Desenberg wouldarrangeanothermeetingwhenheobtainedacounterpi oposal.'From April11 to May 23, 1967, George was unable toreach Attorney Desenberg by a number of telephone callsplaced to his office, although each time he left a messagewith the office secretary for a return callHe finallyreachedDesenberg on the telephone on May 23, andasked why there had been such delays in arranging furthermeetings to negotiate a contract.George wanted to knowif this was going to be the pattern of negotiations withlong "stalls" and delays between meetings.Desenberg'sreplywas that Respondent was still in the process ofreviewingA.S.A.'s proposalsand that he still had todiscuss the matter with Sellers.Immediately after this telephone conversation, Georgesent a follow-up letter by certified mail to Desenberg,stating:Repeatedattempts as early asApril 11, 1967 weremade to contact you in regards to Dean Sellers, Inc.for the purpose of negotiating a labor contract for thesales employees.'The findings in this paragraph are based on the credited testimony ofGeorgeDesenberg's testimony differed only in the following respect.Desenberg testified that he "proposed to him [George] that the charge bewithdrawn and that bargaining be commenced.He agreed to thatprocedure"However, at another point in his testimony,Desenbergadmitted that he would not bargain"while faced with an unfair laborpractice complaint,"that that position was "in line with all the proposalswe had made'to the union in connection with all the other charges madeagainst us,"and that "we always proposed to go ahead when the unfairlabor practice charge had been resolved."In view of these admissions andthe fact that Desenberg did not impress me favorably as a credible witness,as hereinafter further indicated,I do not credit his testimony to the extentthat it conflicts with that of George's as set forth in the text'Desenberg testified that this meeting occurred about March 28, 1967,and that he had "some further contact with Mr George" about April 11,"the exact nature of which I am not sure of at the present time." Georgeadmitted that he might have been mistaken about the date being April 11rather than March 28 but thought that what had happened was that thedate for the meeting had originally been set for March 28 and in atelephone call was changed to April 11.Desenberg'sadmission that heforwarded a copy of the proposed contract to Respondent on, April 12,would tend to support George's version that the meeting occurred on April11.While it is immaterial whether the meeting occurred on March 28 orApril 11,Ihave acceptedtheAprilII version inasmuch as counsel forRespondent has accepted that version in his brief.313Ifind it necessary to write in regards to this matter.A reply upon receipt of this letter will be expectedwithin48hours,forthepurposeof setting anappointment for negotiations. I hope it will not benecessary to take further action.Although this letter was received by Desenberg on May25, as the return receipt shows, he never replied thereto.On May 26, 1967, Attorney Ashley sent the followingletter by certified mail to the attention of Robert SellersatRespondent's place of business, with a copy toDesenberg's law firm:The writer is the attorney for the AutomotiveSalesmen'sAssociation (A.S.A.), Independent, and hasbeen informed by Mr. Frederick George, the Unionofficial in charge of negotiating at your dealership, thathe has been unable to arrange meetings with you andyour representatives.He has further advised me thatyour representative has indicated to him that he lacksthe power or the authority from you to even set a dateto negotiate a contract. If this is not the case, kindlyrectify the situation immediately.Looking for your immediate response, I am, -Desenberg admitted that he received a copy of this letterand made no reply thereto. On June 9, 1967, Ashleyreceived the following reply letter, signed by Julia Apianas office manager for Dean Sellers, Inc.:This will acknowledge your letter of May 26, 1967with reference to the law firm of Mall, Desenbe^g,Purdy, Bayer and Glover.This is to advise that we have utmost confidence inthe above mentioned firm and suggest that whateverMr. Frederick George has to discuss in connection witha salesman union, that such contacts be carried outwithMr. Desenberg.Themanagement of this company, of course,reserves the right of final approval.Desenberg testified that "on or slightly prior to June16, 1967," he had a telephone call from George, thatGeorge "wanted a definite date set for resumption ofnegotiationsand we agreed upon a date" which was"sometime between June 25 and July 1, the exact date Ido not recall," that George did not appear on the date ofthe scheduled meeting, and that he did not hear fromGeorge again or any other representative until October 16,1967, when he had a telephone conversation with Georgewho explained why he had not appeared at the scheduledmeeting in June However, Desenberg admitted that hecould not recall what George's explanation was.As I have previously noted, Desenberg did not impressme as a credible witness. He displayed a convenientlypoor memory on important matters and his testimony wasat times contradictory and shifting, as the examples in themarginindicate.' That George would have failed to appearon a specific scheduled date for resumption of negotiationswhich he had been so assiduously seeking, without anyexplanationorfollowupforalmost4months,asDesenberg testified, just defies belief. It would constitutean incomprehensible deviation from the entire pattern ofthe conduct and efforts of George and Ashley to havesucha meetingtake place. Under all the circumstances, Ido not credit Desenberg's testimony that he and Georgehad agreed on a definite date for resumption ofnegotiations, which allegedly was "sometime between June25 and July 1," and that George failed to appear at thattime.'Thus,he testified that his first involvement in this case occurred about 314DECISIONS OFNATIONALLABOR RELATIONS BOARDDesenberg further testified that George telephoned himon October 16, 1967, requesting a meeting, and that ameeting was held the next day, October 17, lasting about2 1/2 hours. He further testified that every aspect of theproposed contract was discussed at this meeting, thatproposals were made by him and George, and that hecould not "remember" whether agreement was reached onanythingOn the other hand, George testified that on October 17,1967,hetelephonedDesenbergandaskedforanegotiation date to bargain for a contract, and that theonly response he got from Desenberg was a promise tocallback no later than Monday, October 23. Thus,implicit inGeorge's testimony is a denial that anynegotiatingmeetingwithDesenberg took place onOctober 17.On Monday, October 23, Desenberg telephoned Georgeand informed him that "Mr. Sellers would like somequestionsanswered before he would sit down to negotiateany kind of a contract" and that Desenberg orally statedsome of the questions. George replied that he did notthink any of these questions were "relevant to any part ofthe negotiations but that if he (Desenberg) wanted to putthem in letter form and send them to me I would lookthem over." Desenberg did not deny George's creditedtestimonyaboutthistelephoneconversation,ashereinabove set forth. Indeed, he admitted that this wasthesubjectmatteroftheOctober23telephoneconversation as his letter of October 31, further verifies.Thereafter,George received from Desenberg thefollowing letter, dated October 23, 1967:This will confirm our telephone conversation of October23rd during which I indicated the company's desire toobtain answers to the following questions:1.What are the union's long rangeobjectives?2.What can the union do for the company?3.Who are the union officers?Upon consideration of all the' foregoing, I amconvinced and find that the negotiating meeting ofFebruary 1,1967, as a result of the unfair labor practice charge filed inCase 7-CA-5961 Yet, the charge itself shows that 'it was not filed untilMarch 6, 1967.He testified on direct examination that no response toRobertSellers'letterofFebruary 1, 1967, was received; but oncross-examination,when Ashley's reply letter of February 10, 1967, waspointed out to him,he shifted his position and qualified his answer to statethat there had been no"follow-up contact"between "the Union and Mr.Sellers to-which I(Denenberg)was a party"Again he testified at greatlength and went into considerable extensive detail with respect to all thespecificaspects of the union'sproposed contract which allegedly werediscussedatameetingwithGeorge'onOctober 17, 1967,yet,heconveniently could not recall whether agreement was reached on anythingat that meeting Thus he testified that "I simply don't remember."He alsoatfirsttestified that at this alleged meeting of October 17, George"indicated to me that he would be perfectly happy to obtain answers forme to those questions"which Respondent wanted answered and whichDesenberg at that time stated orally and that Desenberg agreed to complywith George's request that Respondent submit these questions in writing.However;almost immediately thereafter,Desenberg contradicted himselfby testifying that it was in a telephone conversation with "Mr.George onOctober 23,1967" that "we discussed the questions to be transmitted fromthe company to the union,"thereby corroborating George's version of thattelephone conversation. Still a different version is set forth in Desenberg'sbrief which quotes George as stating, in response to Desenberg's proposalat the conclusionof the October17meeting that the Union supplyRespondent with answers to several questions,that"ifhe(Desenberg)wanted to put them in letter form and send them to me,Iwould look themover."Not only is Desenberg attributing to George a different answer inhis brief from that which he attributed in his testimony,but the quotedanswer is George's testimony of his answer in the telephone conversationof October 23.October 17, 1967, to which Desenberg testified, ashereinabove set forth, either did not take place or tookplace on a different date. In any event, assuming that itdid take place as Desenberg testified, I would reach thesame conclusions and make the same findings with respectto Respondent's conduct, as hereinafter set forth.A.S.A.made no response to Desenberg's letter ofOctober 31; instead, Attorney Ashley on its behalf filedwith the Board another refusal-to-bargain charge onNovember 9, 1967, in Case 7-CA-6431. This charge waslater withdrawn to pave the way for the petition of A.S A.(7-AC-16 et al.) to amend its certification to reflect itsaffiliationwith the Seafarers. As previously noted, aconsolidated hearing on this petition was held before theBoard on January 3, 4, and 5 and February 22, 1968.Desenberg attended the hearing only for about 1 1/2hours on the first day at which time he saw George inattendance.About January 10, 1968, George telephoned Desenbergand again asked him to set up a negotiating date.Desenberg replied that they would not bargain while thepetition to amend the certificate was pending and that"this was their position on it "9On February 9, 1968, the Regional Director issued hisDecision and Amendment of Certification, granting thepetition to amend A.S.A.'s certification to reflect itsaffiliationwith Seafarers, as previously noted. AttorneyDesenberg admitted that he received a copy of thisDecision during the 'period between February 9 and 13,1968.On February 23, 1968, Attorney Ashley, on behalf ofA.S.A., sent the following registered letter to Respondent,addressed to the attention of "Mr. Dean L. Sellers,P res.":On February 9, 1968, Jerome H. Brookes, Esquire,RegionalDirector of the National Labor RelationsBoard for the 7th Region issued the decision amendingthecertificationofrepresentationheldbytheAutomotiveSalesmen'sAssociation(A.S.A.),Independent, at your dealership to reflect the affiliatedname of the Union. Based upon the aforestateddecision,theAutomotiveSalesmen'sAssociation(A.S.A.), affiliated with SIUNA, AFL-CIO, requeststhat you recognize your legal responsibilities under theN.L.R.A.byengaging in immediate good faithbargaining with the Union for the purpose of reaching acollective bargaining contract covering your employeesin the previous N.L.R.B. certified unit.Accordingly,itisrequestedthatyouracknowledgement of this letter be made to this officeon or before March 1, 1968. Your failure to respondpromptly shall be construed by the Union as a refusalto bargain and the appropriate legal procedures will beundertaken by the Union.AttorneyAshley received the following reply letter,dated February 29, 1968, from Attorney Desenberg:Re: Dean Sellers, Inc. v. N.L R.B.Dear Mr. Ashley:'Thefindings in this paragraph are based on George's creditedtestimony. George testified that he remembered this telephone call becausehe had made a note of it and because he had been directed by WilliamShekell,a union agent,to contact Desenberg.The latter testified thatduring the period from November 9,1967, to February 9, 1968,"I have norecollection of any phone calls from Mr George,any contact from theUnion whatsoever." As previously noted, Desenberg conveniently resortedto a lack of memory on significant matters DEAN SELLERS ,315This will acknowledge receipt of your February 23,1968 letter with respect to the above captioned matter.On March 15, 1968, Attorney Ashley, on behalf ofA.S.A., filed the instant refusal-to-bargain charge againstRespondent.The instant complaint was issued by theBoard on June 28, 1968, setting the case down for ahearing on August 5.On July 16, 1968, Attorney James Plath, a law partnerof Attorney Ashley, sent the following letter by certifiedmail to the attention of Robert Sellers at Respondent'splace of business:The undersigned as one of the attorneys representingtheAutomotiveSalesmen'sAssociation(A.S.A.),affiliated with SIUANA, AFL-CIO, at this time againmakes demand upon you to commence collectivebargaining with the Union for the purpose of reaching acontract covering the employees within the certifiedunit.Please be informed that the Union is willing to meetwith you and/or your representatives at any locationand at any time convenient to yourself, provided,however, that such bargaining take place during theweek of July 22, 1968 through and including Friday,July 26, 1968.Irequest a reply to this letter indicating whether ornot you intend to bargain and your suggestions for thecommencement date.Attorney Plath received the following reply letter, datedJuly 17, 1968, from Attorney Desenberg:Re:Dean Sellers, Inc.Dear Mr. Plath:It is not our intention to bargain, while faced with anunfan_r labor practice complaint.refusal to bargain." Desenberg's letter complied only withthe second request.Moreover, viewed in the context of the precedingevents, there can be no doubt that the letter contained arequest that Respondent engage "in immediate good faithbargaining with the Union." Desenberg was aware thatthis is what the Union and its attorney had been seekingsince its certification. Desenberg was an experienced laborattorney who had previously spent about 21 months as atrial attorney with the Board and was therefore familiarwith these matters and situations. Indeed, he admitted inhistestimony that the letter "was a request toacknowledge the fact that we were ready to commenceand resume negotiations." Also in his brief, he states thatthe letter "requested immediate bargaining." Prior to thereceipt of this letter, Desenberg had already received acopy of the Regional Director's Decision in the ACpetition,grantingtherequesttoamendA S.A.'scertification to reflect its affiliation with the Seafarers.Underallthecircumstances,IcannotacceptDesenberg's contention in his testimony and brief that heregarded the letter as "in the nature of an announcementthat the AC petition had been approved by the RegionalDirector" and that a mere acknowledge of receipt of saidletterwould constitute a compliance with the requestscontained therein I regard Desenberg's response as a"cute" and deliberately devised stratagem to evade andavoid compliance with the bargaining obligations imposedby the statute. His answer differs only in form, but not inkind, from no answer at all to a bargaining request. I findthatRespondent'sfailuretoanswer theUnion'sbargaining request on February 23, 1968, constitutes arefusal to bargain in violation of Section 8(a)(5) and (1) ofthe Act.3.Respects in which Respondent violated the ActThe complaint alleges that "about February 23, 1968,and at all times thereafter, Respondent did refuse, andcontinues to refuse, to bargain collectively with theA.S.A." In support of this allegation, the General Counselrelies principally (a) on Attorney Desenberg's reply letterof February 29, 1968, to Attorney Ashley's letter ofFebruary 23, and (b) on Desenberg's reply letter of July17, 1968, to Attorney Plath's letter of July 16.(a) As to the letter of February 29, 1968Respondent'sAttorney Desenberg argues in his briefthathisletterofFebruary 29, 1968, which merelyacknowledged receipt of AttorneyAshley'sletterofFebruary 23, complied with the "sole specific request bytheUnion" and therefore did not constitute a refusal tobargain. This conclusion is invalid because it is based onan erroneous premise.Viewed on its face and in isolation from the eventswhichpreceded it,Ashley's letterofFebruary 23specificallymade two requests.Thus it stated(1) that theA.S.A."requeststhatyourecognizeyourlegalresponsibilitiesunder theN.L.R.A.by engaging inimmediate good faith bargaining with the Union for thepurposeof reaching a collective bargaining contractcoveringyour employees in the previous N.L.R.B.certifiedunit,"and(2) that "it is requested that youracknowledgement of this letter be made to this office onor before March 1, 1968."The last sentence in the letterseeks a prompt response to both requests and warns that afailure to do so "shall be construed by the Union as a(b) As tothe letterof July 17, 1968Desenberg admitted in his testimony that the positionset forth in his reply letter of July 17, 1968, stating that"it is not our intention to bargain while faced with anunfair labor practice complaint," was "in line with all theproposals we had made to the union in connection with allthe other charges made against us" and that "we alwaysproposed to go ahead when the unfair labor practicecharge had been resolved."It is too well settled for extensive citation of authoritiesthat "the filing of unfair labor charges by a union," andthe processing of said charges by the Board, do "notrelieve an employer of its obligation to bargain in goodfaith under Section 8(a)(5)" of the Act.' ° Accordingly, Ifind that on July 17, 1968, Respondent again refused tobargain in violation of the Act.(c)Concluding findingsIfind that on February 29, 1968, and at all timesthereafter, Respondent had refused and continues to refuseto bargain collectively with A.S.A. in violation of Section8(a)(5) and (I) of the Act.B. Extensionof Certification YearThe GeneralCounsel contends that the period duringwhich A.S.A.'scertification is immune from attack, thatis the normal certificationyear,should be extended in this"SkylineHomes,IncvN L R B.,323 F 2d 642, 647 (C.A. 5),N L R.B.vSouthlandCork Co ,342 F.2d 702, 706 (C.A. 4) 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase to the period of one year from the date whenRespondent begins to bargain in good faith. Respondent'sattorney contends in his brief that "neither an extension ofcertificationnor any time limitation on bargaining iscalled for."The Board has held that "a certified union is entitled toa full year of good-faith bargaining"[Thompson Machine& Tool Corporation,172 NLRB No. 193, fn 1] in order"to give a certified union `ample time for carrying out itsmandate and to prevent an employer from knowing that`ifhe dillydallies or subtly undermines union strength' hemay erode that strength and relieve himself of the duty tobargain"[Mar-Jac Poultry Company, Inc.,136 NLRB 785,786-787]. In the instant case, I find that Respondent hasin fact "dillydallied" and has failed to engage in any goodfaithbargaining from the time of the Union's firstbargaining request on January 23, 1967. During thatentire period, at most only two meetings were held. Afterrepeated efforts by the Union, the first one was finallyagreed to by Desenberg for April 11, 1967, almost 3months after the initial request and only after the Unionhad filed a refusal-to-bargain charge against Respondentand was required by Desenberg to withdraw it as acondition to commencing negotiations. This was in thenatureofapreliminarymeetingwhere the Unionsubmitted its noneconomic proposals for Respondent'sconsiderationand discussion at subsequent meetingsDespite the Union's repeated efforts to arrange anothermeeting, over 6 months elapsed before Desenberg agreedto the second meeting in October 1967, assuming that itdid in fact occur. There is no showing that anything wasaccomplished at this meeting. Desenberg admittedly couldnot remember if agreement was reached on a single item.Thereafter,Desenberg submitted a series of questionswhich Respondent wanted the Union to answer before itwould "negotiate any kind of a contract." The questionssubmitted by Respondent are wholly irrelevant to thesubjectmatters concerning which Respondent is requiredby statute to bargain, and answers to such questionsthereforemay not validly be required as a condition tosuchbargaining.Thereafter,Respondent,throughDesenberg, continued outright to refuse to meet andbargain despite the Union's requests on at least threespecificoccasions.At no time did Respondent orDesenberg allay the Union's expressed concern, althoughrequested to do so in Ashley's letter of May 26, 1967, thatDesenberg"lacksthepowerorauthorityfrom[Respondent] to even set a date to negotiate a contract."Itisclearfrom the foregoing, as I find, thatRespondent's failure to bargain in good faith deprived theUnion of the fruits of the normal certification year towhich it was entitled. However, since the A.S.A.'s initialbargaining request was made about one month after itscertification, I will recommend that the normal year beextended in this case to the period of 1 I months from thedate when Respondent begins to bargain in good faithwithA.S.A. as the recognized representative of theemployees in the certified unit."IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations set"Thompson Machine & Tool. supra; Waycross Sportswear, Inc,166NLRB 101, fn. 1, andBurnett Construction Company,149 NLRB 1419,1421, 1422forth in section I, above have a close, intimate andsubstantial relation to trade, traffic and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.CONCLUSIONS OF LAW1.All new and used car and truck salesmen at theRespondent'sDetroit,Michigan,placeofbusiness,excluding office clerical employees, guards and supervisorsas defined in the Act, and all other employees constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.2.At all times since December 20, 1966, AutomotiveSalesmen's Association (A.S.A.), affiliated with SIUNA,AFL-CIO, a labor organization, has been, and still is, theexclusive representative of all the employees within saidappropriate unit for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, orother conditions of employment, within the meaning ofSection 9(a) of the Act.3.By refusing at all times on and after February 29,1968, to bargain with the aforenamed Union as theexclusive representativeof the employees within theaforestated appropriate unit, Respondent has engaged andis engaging in unfair labor practices within the meaning ofSection 8(a)(1) and (5) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent refused to bargain withA.S.A. in violation of Section 8(a)(5) and (1) of the Act, Iwill recommend that it cease and desist therefrom, andthat, upon request, it meet with reasonable promptness,regardless of the possible pendency or processing of anyunfair labor practice charges, and bargain collectively ingood faith with the said A.S.A. with'respect to wages,rates of pay, hours of employment, and other conditionsof employment, and, if an understanding is reached,embody such understanding in a signed agreement. I willfurtherrecommend that upon resumption of suchbargaining and for a period of I1 months thereafter,A.S.A be regarded as if the initial year of certificationhad not yet expired.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following:RECOMMENDED ORDERRespondent, Dean Sellers, Inc., Detroit, Michigan, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusingor failing tomeetwith reasonablepromptness and to bargain collectively in good faith withAutomotive Salesmen's Association (A S.A.), affiliatedwithSIUNA, AFL-CIO, as the exclusive bargainingrepresentativeofalltheemployees in the followingappropriate unit:Allnewandusedcarand truck salesmen atRespondent'sDetroit,Michigan, place of business,excludingofficeclericalemployees,guardsandsupervisorsasdefined in the Act, and all otheremployees. DEAN SELLERS(b)Refusing, during the pendency or processing ofunfair labor practice charges, tomeet and bargaincollectively in good faith with the above-named Union, astheaforesaidexclusivebargaining representative,withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectual. the policies of the Act:(a)Upon request, meet with reasonable promptness,regardless of the possible pendency or processing of anyunfair labor practice charges, and bargain collectively ingood faith with the aforesaid Union as the exclusiverepresentative of all the employees in the above-describedunitwith respect to wages, rates of pay, hours ofemployment, and other conditions of employment, and, ifan understanding is reached, embody such understandingina signed agreement.Regard saidUnion,uponresumption of bargaining and for 11 months thereafter, asif the initial year following certification had not expired(b) Post at its place of business in Detroit, Michigan,copies of the attached notice marked "Appendix A."' 2Copies of said notice, on forms to be provided by theRegional Director for Region 7, shall, after being dulysigned by an authorized representative of Respondent, beposted by it immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by said Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 7, inwriting,within 20 days from the date of receipt of thisDecision,what steps Respondent has taken to complyherewith.""In the event that this RecommendedOrder is adopted by the Board,the words "a Decisionand Order"shall be substitutedfor the words "theRecommendedOrder of a TrialExaminer"in the noticeIn the furtherevent that the Board'sOrder isenforcedby a decree of a United StatesCourt of Appeals, the words "a Decree oftheUnited States Court ofAppeals EnforcinganOrder" shall be substitutedfor the words "aDecisionand Order ""In the eventthat thisRecommended Order is adoptedby the Board,this provision shall be modified to read:"Notify theRegionalDirector forRegion 7,inwriting,within10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEES317Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL, upon request, with reasonable promptnessand regardless of the possible pendency or processing ofany unfair labor practice charges, meet and bargaincollectively in good faith with Automotive Salesmen'sAssociation(A.S.A.),affiliatedwithSIUNA,AFL-CIO,as the collective bargaining representative ofallour employees in the appropriate unit describedbelow concerning rates of pay,wages,hoursofemployment,and other conditions of employment, and,ifan understanding is reached, we will embody suchunderstanding in a signed agreement.WE WILL NOT refuse, during the pendency orprocessing of unfair labor practice charges,to meet andbargain collectively with the above-named Union as theaforesaid exclusive bargaining representative.WE WILL NOT in any like or related manner interferewith, restrain,or coerce our employees in the exerciseof their rights guaranteed by Section7 of the Act. Theappropriate bargaining unit is:All new and used car and truck salesmen at ourDetroit,Michigan, place of business,excluding officeclerical employees,guards and supervisors as definedin the Act,and all other employees.DatedByDEAN SELLERS, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectlywith the Board's Regional Office, 500 BookBuilding, 1249Washington Boulevard, Detroit, Michigan48226, Telephone 226-3244.